     Case 4:20-cv-00224-DPM-JJV Document 27 Filed 05/18/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

LESLIE YOUNG
ADC #709094                                                   PLAINTIFF

v.                     No. 4:20-cv-224-DPM-JJV

JEFFERY STEIVE, Director, Health
Care Services; RORY GRIFFIN, Deputy
Director, Health and Correctional Services;
GEORGE WILSON, Medical Administrator,
ADC; JOSEPH HUGHES, Doctor; WELLPATH;
and DOES, 1-3, Members of Hepatitis C
Treatment Review Committee                                DEFENDANTS

                                   ORDER
     On de novo review, the Court adopts Magistrate Judge Volpe's
partial recommendations, Doc. 16 & 20, and overrules Young's
objections, Doc. 23 & 24.   FED.   R. Crv. P. 72(b)(3). Motions to dismiss,
Doc. 11 & 17, partly granted.       Young's claims for damages against
Griffin and Wilson in their official capacities are dismissed with
prejudice. The motions to dismiss are otherwise denied.
     So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge
